  Case 1:21-cv-00866-UNA Document 12 Filed 06/21/21 Page 1 of 1 PageID #: 52


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                      §
 South African Bunkering and Trading Ltd.,            §
                                                      §
         Plaintiff,                                   §   CIVIL ACTION  81$
                                                      §
 vs.                                                  §   IN ADMIRALTY, Rule 9(h)
                                                      §
 Labpro Pharma LLC                                    §
 MSBE Ventures Inc.,                                  §
                                                      §
         Defendants,                                  §
                                                      §
 and                                                  §
                                                      §
 Bank of America. N.A.,                               §
 GoDaddy.com, LLC                                     §
                                                      §
         Garnishees.                                  §

                                            ORDER

        Plaintiff having moved for an Order pursuant to Supplemental Rule B(1)(d)(ii)

appointing Timothy Jay Houseal, or any other qualified person appointed by him, to serve the

process of maritime attachment and garnishment and any supplemental process in this matter,

and it appearing that such appointment will result in substantial economies in time and expense,

        NOW, on motion of Plaintiff, it is hereby,

        ORDERED, that Timothy Jay Houseal, or any other person at least 18 years of age and

not a party to this action, appointed by him be and hereby is, appointed to serve the Process of

Maritime Attachment and Garnishment, and a copy of the Verified Complaint as issued in this

case.

                       DONE AND ORDERED this VWday of June 2021.


                                             _________________________________
                                             __________________________________________
                                                                                     _ _______
                                             7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                             7K
                                              KH
                                                H +RQR  QRUDEOH0DU\HOOHQ1RUHLND
                                                        QR
                                             8QLWHG6WDWHV'LVWULFW-XGJH
                                             8QLWHG G 6WDWHV 'LVWULFW -XGJH
